                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 CARLOS DE’ANDRE MCDOUGAL,                         )
                                                   )
                         Plaintiff,                )
                                                   )
 vs.                                               )   Case No. 17-CV-469-SMY-RJD
                                                   )
 DR. LARSON and GARY GERST,                        )
                                                   )
                         Defendants.               )


                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter is before the Court on the Report and Recommendation (“Report”) of United

States Magistrate Judge Reona J. Daly (Doc. 66), recommending the mooting of Plaintiff Carlos

De’Andre McDougal’s “Motion to Deter Harassment” (Doc. 47) (construed as a Motion for

Preliminary Injunction). No objections have been filed to the Report. For the following reasons,

Judge Daly’s Report is ADOPTED.

       When neither timely nor specific objections to a Report are made, the Court need not

conduct a de novo review of the Report. See Thomas v. Arn, 474 U.S. 140 (1985). Instead, the

Court reviews the Report for clear error. Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th

Cir. 1999). The Court may then “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       Here, Judge Daly thoroughly discussed and supported her conclusion that Plaintiff’s

request for injunctive relief is moot in light of his transfer to another institution. The Court finds

no clear error with respect to Judge Daly’s findings, analysis or conclusions, and adopts her Report

and Recommendation in its entirety.

                                             Page 1 of 2
Accordingly, Plaintiff’s “Motion to Deter Harassment” (Doc. 47) is DENIED as MOOT.

IT IS SO ORDERED.

DATED: May 10, 2019


                                         STACI M. YANDLE
                                         United States District Judge




                                Page 2 of 2
